Dismissed and Memorandum Opinion filed June 11, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00570-CV

      ANTHONY OBI OGBO A/K/A INTERNATIONAL GUARDIAN
                   NEWSPAPER, Appellant
                                        V.
              PIUS OKAFOR AND JOHN OKAFOR, Appellees

                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-82078

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed April 17, 2014. The clerk’s record
was filed September 16, 2014. No reporter’s record was filed. No brief was filed.

      On April 21, 2015, this court issued an order stating that unless appellant
submitted a brief on or before May 21, 2015, the court would dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                            PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                        2